﻿On behalf of the Government and the people of Japan, I should like to extend warm congratulations to Mr. Salim on his election as President of the thirty-fourth session of the General Assembly. I am confident that, under his impartial guidance based on superb wisdom and wealth of experience, this session will be a most fruitful one.
117.	I should also like to express my heartfelt appreciation to Mr. Lievano, who contributed greatly to the successful conclusion of the thirty-third session of the General Assembly.
118.	I take this opportunity also to pay a sincere tribute to the Secretary-General, Mr. Kurt Waldheim. We deeply appreciate his dedicated efforts towards the maintenance of international peace and security as well as towards the promotion of international co-operation, thus helping to realize the goals of the United Nations.
119.	Let me also take this opportunity to express a sincere welcome to Saint Lucia on its admission to the United Nations. My country looks forward to deepening its co-operation with Saint Lucia within the United Nations as well as in other contexts.
120.	The year 1979 is significant as the transitional year from the 1970s to the 1980s. As we recall our experiences of the 1970s and reflect upon their implications for the future in our quest for world peace and prosperity, this session of the General Assembly, held at such an important time, should, in my view, provide us with a new vigour and perspective for the coming decade.
121.	Looking back on the 1970s, I consider it a time mixed with promise and disappointment in terms of world peace and prosperity.
122.	While tensions have relaxed among certain States with different political systems—as seen, for example, in the progress in the Strategic Arms Limitation Talks between the United States and the Soviet Union and in the normalization of relations between the United States and the People's Republic of China—
—elsewhere, in such areas as the Indo-Chinese peninsula, the Middle East and Africa, regional confrontations and conflicts are continuing. In some regions we have even witnessed the intensification of tensions.
123.	While there have been real international efforts to promote the stable expansion of the world economy, as exemplified by the five summit meetings of the major industrial nations and the GATT Tokyo round trade negotiations, energy problems cast a vast and gloomy shadow over the future of the world economy, and there is no solution in sight to such problems as inflation and recession.
124.	While nation-building programmes of developing countries are progressing, the non-oil-producing developing countries are experiencing extremely serious economic difficulties stemming from sharp increases in the price of oil. Prospects concerning North-South problems are complicated by a great number of difficulties, due in part to the stagnation of the economies of industrialized countries.
125.	While, in the international political and economic arenas, interdependent and complementary relationships among nations are generally deepening, co-operative relationships between oil-producing and oil-consuming countries have not yet taken hold. Industrialized and developing countries continue to grope for an international order that is mutually beneficial.
126.	These are no more than simple illustrations. Yet, as we look ahead on the basis of these experiences to the coming decade, the prospects for the international community do not allow us to be totally optimistic. At the same time, we need not be unduly pessimistic.
127.	As I pointed out last year at the thirty-third session of the General Assembly, mutual dependence among nations and regions of the world transcends differences in social systems, size, abundance of natural resources or stage of development and this interdependence is growing at an increasingly rapid pace.  Thus, no nation can maintain peace within its own borders unless peace prevails elsewhere in the world; and no country can plan its own economic prosperity in isolation from the development of the world economy as a whole.
128.	These are the realities which all the countries of the world must approach dispassionately. In our quest for world peace and prosperity we must recognize the interdependence among nations as well as regions and help each other and complement each other in a spirit of accommodation. If each nation bases its foreign policy on that recognition, I am convinced there will be a way to solve the difficult problems besetting all of us. One of the major tasks for the 1980s will be for each of us to renew our efforts in this direction.
129.	My country maintains as its fundamental national principle the pursuit of peace and the refusal to become a military Power that could pose a threat to another country. Thus the basic objective of Japan's foreign policy is to contribute to world peace and prosperity by fully wielding its economic strength and political influence. This policy, of course, is based on the recognition that there can be no peace and prosperity in Japan unless there is peace and prosperity throughout the world. We are determined to strengthen Japan's diplomatic efforts in international political, economic and social areas in order to contribute further to the peace and prosperity of the world community in the coming decade. In so doing, it is the policy of my Government to explore actively from a global perspective the ways in which it can help to achieve the stability and development of countries in various parts of the world, giving attention to the Asian and Pacific region in particular, but also recognizing the importance of the Middle East, Africa and Latin America.
130.	With this perception of the present, and looking ahead to the future, I should like at this time to explain briefly my Government's position on the major problems confronting the international community today.
131.	I should like to comment first of all upon the situation in Asia.
132.	One of the most urgent tasks confronting us now is to secure peace and stability in South-East Asia.
133.	The members of the Association of South-East Asian Nations [ASEAN] are steadily pursuing courses of national development based on the progress of regional co-operation. However, serious anxiety regarding the security of these nations is resulting from the conflicts and tensions in the Indo-Chinese peninsula and from the outflow of the refugees from that area. In particular, the problem of Indo-Chinese refugees is no longer solely a matter of humanitarian concern; it has become a destabilizing element in the Asian and Pacific region.
134.	Although the United Nations Meeting on Refugees and Displaced Persons in South-East Asia, held in Geneva last July, achieved significant results, thanks to the efforts of the Secretary-General and other United Nations officials, as well as to those of the various countries concerned, the problem has not been fundamentally resolved. Indeed, each country is called upon to strive even harder in its own way to help to alleviate the difficult situation.
135.	First, it is necessary that Viet Nam should continue to exert every effort to stop the illegal departures of its people as it stated it would do at the Geneva Conference.
136.	Secondly, in order to provide relief for the refugees as well as to lighten the burden of the first-asylum countries, international co-operation should be further strengthened in the fields of the permanent resettlement of refugees and of financial contributions to the United Nations High Commissioner for Refugees.
137.	Determined to take an active part in this international endeavour, Japan decided to provide half the funds required this year for the High Commissioner's Assistance Programme for Indo-Chinese Refugees. At the same time, we are making efforts to promote the resettlement of refugees in Japan and intend gradually to expand the target figure for resettlement in Japan, depending on the progress of the programme.
138.	I feel it is important to stress, however, that the Indo-Chinese refugee problem cannot be solved in any real way unless the peace and stability of this region is assured. In order to secure peace and stability in IndoChina, it is essential that lasting peace be restored in Kampuchea. I am of the opinion that the only way to accomplish this is for all foreign forces to withdraw from Kampuchean territory so that the Kampuchean people may determine their own political future, free from any foreign intervention. 
139.	This is in no sense an easy task, but we must do everything possible to accomplish it. I think it is important for us, as a first step, to make every effort to promote the common recognition among the countries concerned, including all the parties to the Kampuchean conflict, of the importance of restoring lasting peace in Kampuchea. It is on the basis of this belief that I have repeatedly proposed that a conference be convened in which the countries concerned, including all the parties to the Kampuchean conflict, would participate.
140.	In conjunction with these long-range efforts, I should like to call attention to the very urgent task that demands immediate action in Kampuchea. In the devastated nation of Kampuchea, millions of people are stricken with disease and are in danger of starvation. There is undoubtedly a wide range of political positions and opinions regarding Kampuchea's future. But whatever political position one may take, one cannot ignore the millions of Kampuchean people facing death due to starvation and disease.
141.	I am convinced that humanitarian concerns must transcend political differences and that it is of absolute importance for all parties, both inside and outside Kampuchea, to take concerted action to bring to the Kampuchean people relief from the starvation and disease that makes a living hell for them. What the Kampuchean people urgently need right now is not an exercise in political polemics, but rather food and medical supplies. It is our responsibility as human beings to see that the Kampuchean people get the supplies they need.
142.	First of all, I should like to appeal for the co-operation of all the parties to the conflict in Kampuchea in ensuring that these humanitarian relief supplies reach those who are in need of them. I call specifically upon all the parties to the conflict to come to an immediate agreement with the international organizations concerned on a practical arrangement to ensure that such international relief measures be implemented safely and promptly.
143.	Secondly, I should like to urge strongly that all the countries concerned exert every possible effort to make such an arrangement, and that as many countries as possible participate in and co-operate with such international relief measures.
144.	The Government of Japan is prepared to cooperate to the fullest extent of its abilities in these international relief measures.
145.	Given the widespread and profound sympathy the Japanese people have for the Kampuchean people in their catastrophic privation, the Government of Japan is determined to do everything possible, by mobilizing the resources of both government and private sectors, to extend such co-operative assistance and relief.
146.	Even as I express these views on the Kampuchean problem—the most serious problem in Asia today—the implementation of relief measures is being further delayed. Profoundly distressing are the movements that appear to be starting in Kampuchea which might lead again to an intensification of the fighting there.
147.	No action must be allowed which would further aggravate the situation in Kampuchea, whatever the reason for such action may be.
148.	I therefore strongly urge all the parties, including Viet Nam, who are directly involved in the conflict in Kampuchea to exercise prudence and restraint and I reiterate my appeal to all the countries and parties concerned to make every effort to achieve peace in Kampuchea.
149.	Another major task confronting us in Asia is the relaxation of tensions on the Korean peninsula. At present, the dialogue between South and North Korea is suspended. The tripartite talks, proposed jointly to North Korea by President Park of the Republic of Korea and President Carter of the United States, have not yet come about. Since the building of genuine peace and stability on the Korean peninsula is a matter of deep concern to Japan, we hope that a substantive dialogue between South and North Korea will be resumed as promptly as possible. For our part, we will continue to co-operate with all countries concerned to foster an international climate that is conducive to the relaxation of tensions on the peninsula.
150.	The problem in the Middle East is one of the most serious problems confronting the world today. Japan maintains the position that it is essential that peace in the Middle East be just, lasting and comprehensive. Thus, Japan thinks the Treaty of Peace between Egypt and Israel should be a first step towards achieving a comprehensive peace in the area. We believe that such a peace should be achieved through the complete implementation of Security Council resolutions 242 (L967) and 338 (1973) and the recognition of and respect for the legitimate rights of the Palestinian people, including their right to self-determination in accordance with the United Nations Charter.
151.	We believe that the future development of the negotiations now under way between Egypt and Israel on the question of the autonomy of the West Bank and Gaza will have a serious influence upon whether or not a comprehensive peace will be achieved in the Middle East. From this point of view, we strongly hope that, to avoid further delay in establishing peace in the area, the participation of the Palestine Liberation Organization in the peace process will be realized, with Israel and the Palestine Liberation Organization mutually recognizing each other's position.
152.	I strongly call on the participants involved in the talks regarding the autonomy of the West Bank and Gaza to display courage and flexibility in the negotiations in accordance with the relevant United Nations resolutions in order to achieve a result that is satisfactory to all the parties concerned. In this connexion, I should like to urge Israel to refrain from any measures that would be detrimental to the atmosphere of the negotiations, such as the establishment of Israeli settlements in the occupied territories and its military actions in southern Lebanon.
153.	Firm in the belief that stability and development in the Middle East are essential to the peace and prosperity of the entire world, Japan will continue, in accordance with its independent policy, to co-operate actively in the development efforts of the countries in that region, Out of this concern as well, we strongly hope that a just and lasting peace will be established as soon as possible.
154.	The nations of Africa are Japan's vital partners in promoting world peace and prosperity. It is thus my country's policy to extend vigorous co-operation to the nation-building programmes of the African States.
155.	The situation in Africa is, however, troubled in some areas. In particular, it is a matter of deep concern to Japan that a great number of people in southern Africa continue to suffer under the yoke of racial discrimination. I am profoundly distressed that progress towards the elimination of apartheid policies in South Africa has been so meagre.
156.	Regarding the question of Namibia, the Government of South Africa has embarked upon a dangerous course by seeking an internal settlement and totally disregarding the efforts of the United Nations. This is a serious situation and must be considered a challenge to the international community. I strongly urge South Africa to reconsider its policies and to co-operate with the United Nations in achieving Namibia's independence through elections held under the supervision of the United Nations. I should like on this occasion to confirm once again Japan's readiness actively to participate in and co-operate with the United Nations efforts to foster Namibia's peaceful transition to independence.
157.	With regard to Southern Rhodesia, Japan sincerely hopes that independence under genuine majority rule will be peacefully realized as early as possible, and thus highly appreciates the agreement reached at the last Commonwealth Heads of Government meeting, On the basis of this agreement, I earnestly hope that the parties concerned will continue, in a spirit of accommodation, their constructive talks at the Rhodesia Constitutional Conference now under way in London with the aim of establishing genuine majority rule in Southern Rhodesia.
158.	The nations of Latin America are extremely important and are expected to assume increasingly greater responsibilities and roles in working for world peace and prosperity.
159.	Recently I visited several Latin American nations, and was encouraged by the efforts they are making toward economic and social development and democratization. There is a growing trend among the nations of Latin America to search for peace and prosperity in an interdependence of broader scope which would extend beyond a regional framework. I believe it will be the task in the 1980s of nations in other regions of the world to co-operate with the nations of Latin America as they strive to attain the fulfilment of their aspirations.
160.	There have been movements to direct attention and criticism to specific issues in the democratization processes of certain countries. I rather feel that democratization in these countries would be best promoted if we tried, while making conscious efforts to understand the positions and processes unique to each country, to help them with their democratization efforts.
161.	Concurrent with the efforts to resolve the various regional problems which I have just mentioned, our important task is to effect, step by step, feasible disarm-ament measures.
162.	I therefore welcome the signing of the second SALT Treaty by the United States and the Soviet Union, and I wish to express the hope that future negotiations at the third round of SALT will result in further concrete progress in the quantitative reduction and qualitative control of strategic arms. I should like at this time to make a strong appeal once again for the strengthening of the regime for the non-proliferation of nuclear weapons, establishing as soon as possible a comprehensive nuclear test ban, and promoting disarmament negotiations relating to non-nuclear weapons, including the prohibition of chemical weapons.
163.	Efforts exerted solely in the areas I have mentioned will not suffice to secure world peace and prosperity. Problems pertaining to the world economy present us with important and urgent tasks.
164.	First, the world economy is beset with a number of difficult problems, notably those having to do with energy, inflation and unemployment. In order to foster the stable expansion of the world economy under the current difficult circumstances, it is imperative that each country seek to strengthen its efforts towards international co-operation with a view to achieving its own economic prosperity within the framework of the stable expansion of the world economy as a whole, and in consideration of the interdependence between domestic and world economies.
165.	Fully recognizing the responsibility and the role it must assume in the world economy, Japan will continue to make efforts that will foster international cooperation, including those designed further to open its domestic markets.
166.	With regard to the energy question which will surely have a major impact on the future of the world economy, I should like to point out that it is very important for industrialized countries to ensure that the various measures agreed upon at the Tokyo Economic Summit are faithfully implemented. These relate, in particular, to restraints on petroleum imports, the increased utilization of nuclear and alternative sources of energy, as well as to the research and development of new sources of energy. I believe that restrained oil consumption by industrialized countries, including my own, will help to foster mutual trust between oil- producing countries and oil-consuming countries and thus lead to the creation of a more co-operative relationship between them regarding the efficient utilization of energy, which is a task for all mankind.
167.	Further, because the energy problem is an important matter that concerns countries throughout the world, I believe it would be useful for the United Nations to consider how it could be best dealt with. Thus I shall follow with interest the initiatives to be taken by the Secretary-General, Mr. Waldheim, on this subject. 
168.	Another area of importance is the nation- building and human resources development efforts of developing countries. The qualitative improvement and quantitative expansion of economic and technical cooperation with these efforts must continue to be one of the most important policies of industrialized countries, including Japan. I should like particularly to emphasize that these efforts are all the more important at this time when the world economy is confronted with many difficult problems. Further, industrialized countries should make positive efforts to respond to the expectations and aspirations of developing countries for stabilizing their export of primary commodities and for the stable expansion of their export of manufactured products.
169.	Japan, itself an Asian country, was late in joining the modern international community, and thus had to struggle resolutely in order to catch up with developed countries. Consequently, Japan has deep sympathy with the desires and aspirations of developing countries for economic and social development. We believe that it is the responsibility of industrialized countries— including Japan—to respond to the legitimate expectations of developing countries regarding their economic and social development.
170.	Accordingly, Japan makes it a basic policy to co-operate to the utmost of its capabilities with developing countries in their self-reliant efforts to promote their economic and social development.
171.	The fact that Japan is making efforts to double its official development assistance within three years; that it is working toward untying assistance as well as softening the terms; and finally, that it has taken an active role for the establishment of the Common Fund, are all in conformity with its basic foreign policy. Japan will continue firmly to maintain this basic policy, and, in particular, intends to make greater efforts to expand the volume of its official development assistance and improve the ratio of such assistance to its gross national product.
172.	In order to solve North-South problems, a continuous dialogue is necessary. In my assessment, the fifth session of UNCTAD, held last May, was an important process for lending a future orientation to the North-South dialogue against the background of the agreement on the basic elements of the Common Fund. Through this dialogue an increasing awareness of the interdependent and complementary relationship between the North and South should be developed from a long-term perspective, thus laying the foundation for genuine co-operation. This, in my view, is a prerequisite to the solution of the problem.
173.	On the basis of these considerations, I believe it is important that the new international development strategy which we are about to formulate should provide targets for the efforts of the international community in promoting the economic and social development of developing countries. In this sense, the new international development strategy should be a joint undertaking involving both developing and developed countries.
174.	Furthermore, the new international development strategy should be formulated on the basis of realistic and practical considerations, giving due attention to the alleviation of absolute poverty, which is said to be still affecting more than 800 million people throughout the world, and in a manner which would enable relatively advanced developing countries to make further progress and thereby contribute to the expansion of the world economy as well.
175.	Finally, I should like to say a few words about measures to strengthen the role of the United Nations in the maintenance of international peace.
176.	It is a regrettable truth that the role played thus far by the United Nations in the maintenance of world peace has fallen far short of its original goals.
177.	It will be difficult to try to change all at once the way in which the United Nations has functioned since its establishment more than 30 years ago. However, the role of the United Nations must be expanded to meet the changing needs of the international community, where world-wide interdependence continues to develop and the need for international co-operation and harmony is becoming increasingly urgent.
178.	Therefore, as a first step in expanding the role of the United Nations in the maintenance of international peace, I should like to propose that its fact-finding functions regarding international disputes be strengthened. If the United Nations could maintain a firm grasp upon situations involving international disputes and present the international community with objective facts, it would be able, by appealing directly to world opinion, to exert pressure on countries concerned and thus facilitate the settlement of disputes.
179.	For example, if I may at this point suggest a measure to be taken, each time an important dispute arose a representative of the Secretary-General would be stationed in the area for a certain period to investigate the facts of the situation, and would report to the Secretary-General from time to time. The need for measures of this kind may be readily understood when one considers the developments in Indo-China this past year.
180.	Therefore, I believe that the United Nations should make maximum use of the fact-finding functions conferred upon the various organs under the United Nations Charter. In this way the United Nations would be able on its own to investigate the facts which would serve as a basis for debate in the world body. I should like to point out particularly that this is something the United Nations could start doing today if its Member States were willing to have it do so.
181.	As I have previously mentioned, I am convinced that, as interdependent relations among countries and regions continue to grow, it will be our task in the 1980s to develop a basis for international co-operation that will lead to world peace and prosperity.
182.	This is a tremendously difficult undertaking. But now, with the existence of weapons capable of annihilating all of mankind and with the emerging recognition that the natural resources and space available for man's use are limited, the people of each country must consider their own peace and prosperity as inseparable from that of the world. Each country must realize its responsibility and play an active role accordingly in achieving this common goal of mankind. This is, in my view, the only path open to the international community.
183.	There are indeed a great number of problems in the international community, including those between East and West, North and South, and among industrialized nations as well.
184.	I am convinced that solutions to all these problems could be found if each country would refrain from adopting attitudes of confrontation by insisting on its own views and interests and would enter discussions open-heartedly for the shared goal of achieving world peace and prosperity—a long-cherished and common hope of mankind. I believe that the willingness of each country to open itself to such discussions will be the key to determining the course for the international community in the 1980s.
185.	In closing, I should like to reaffirm my belief in man's powers of reason and innate wisdom. On the basis of this belief, I am confident that, as we look ahead to the decade of the 1980s, the prospects for the international community are promising.
